Citation Nr: 0701617	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-17 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel






INTRODUCTION

The appellant served on active duty from November 1964 to 
February 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In February 2005, the Board reopened the appellant's claim of 
entitlement to service connection for schizophrenia after 
finding the appellant had submitted new and material 
evidence.  The Board then remanded the claim for additional 
development.  The case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include records in the 
custody of a federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  At a November 1989 hearing, the appellant 
testified that he saw a VA psychiatrist in Puerto Rico upon 
his February 1965 separation from service, that this 
psychiatrist recommended hospitalization, and that the 
appellant refused.  These records are not a part of the 
claims file, and it is not indicated that these records have 
been requested and determined to be unavailable.  Nor does 
the claims file appear to contain the veteran's complete 
service medical records, as there is only one January 1965 
letter summarizing his two-month hospitalization in service.  
Because these records could be relevant to establishing 
whether the veteran experienced undiagnosed symptoms of a 
current psychiatric disability in service, this claim should 
be remanded in order to obtain the records.

Furthermore, a March 2001 psychiatric evaluation notes that 
the veteran "receives a V.A. compensation for his emotional 
condition since 1974 and receives full social security 
benefits since later in that same year."  There is no 
indication that VA has attempted to obtain the veteran's 
Social Security Administration (SSA) disability records.  
Because the SSA records could be relevant to adjudication of 
the issue of entitlement to service connection for 
schizophrenia, appropriate action is necessary to obtain any 
such records before the Board may properly proceed with 
appellate review.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992). 

The RO should take this opportunity on remand to also ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must obtain and associate with 
the claims file any outstanding VA medical 
records, to include the 1965 psychiatric 
evaluation referred to at the November 
1989 hearing.  The RO should contact the 
veteran to determine at which VA facility 
the veteran was treated upon his return to 
Puerto Rico.   If these records do not 
exist or cannot otherwise be obtained, 
that fact should be noted in the claims 
file.

3.  The RO should obtain any outstanding 
SSA records pertaining to the 1974 
disability adjudication, to include any 
administrative decisions and any evidence 
relied upon in rendering the decision(s).  
If any of the above records are not 
available, that fact should be 
specifically noted in the claims folder.

4.  After the above has been completed, 
and after any other development deemed 
appropriate, the RO must readjudicate the 
issue on appeal, taking into consideration 
all evidence added to the file since the 
most recent VA adjudication.  If the issue 
on appeal continues to be denied, the 
veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



